Title: To Benjamin Franklin from William Lee, [13 January 1778]
From: Lee, William
To: Franklin, Benjamin


Dear Sir
Chaillot Tuesday Even. [January 13, 1778]
I presume you have seen the London Gazette Extraordinary of Friday last, saying that Mud Island and red Bank were evacuated. Howe says a forward movement against the Enemy would immediately take place which he hopes would be successful. From this we are to conclude that Howe himself conceives that all his movements before were retrograde. His last date published is the 29 Nov. If they can be spared I shall be obliged for the perusal of the London papers that came on Sunday last and any others that may have come today. They shall be return’d early in the morning. I am with much Esteem and regard Dear Sir Yours at all times,
W: Lee
 
Addressed: The Honble / Benjamin Franklin Esq / Passi.
Notation: W. Lee to BF.
